            Case 1:19-cr-03746-JB Document 19 Filed 08/16/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

      vs.                                              No. 19-MJ-30 KBM

ZACHARIAH STANLEY JOE,

               Defendant.

    UNOPPOSED MOTION TO CONTINUE GRAND JURY PRESENTMENT

      COMES NOW Defendant Zachariah Stanley Joe, by and through his counsel of

record, Assistant Federal Public Defender Melissa Ayn Morris, and moves this Court for

an Order extending the time within which to present this case to the grand jury and cause

an indictment to be filed. The grounds for this continuance are as follows:

   1. The parties are engaged in pre-indictment negotiations at this time. The parties have

      been working diligently to resolve the case by way of plea agreement, and require

      more time to determine whether the proposed resolution is feasible. It is believed

      that a negotiated resolution of this matter may be possible and that additional time

      is necessary to pursue such negotiations.

   2. The parties are close to reaching a resolution, but need additional time. The

      government has made a plea offer, and Mr. Joe requires more time to consider the

      offer.




                                            1
      Case 1:19-cr-03746-JB Document 19 Filed 08/16/19 Page 2 of 2



3. The Defendant understands his right to have his case presented to a grand jury within

   30 days of his arrest pursuant to 18 U.S.C. § 3161 (b). But he is nonetheless willing

   to waive that right for 60 more days to pursue pre-trial negotiations. The Defendant

   understands that, if the parties cannot reach an agreement, this case will be presented

   to a grand jury at a later date.

4. Counsel for the government, David P. Cowen, does not oppose this motion.

   The Defendant hereby requests a continuance of grand jury presentment for a period

   not to exceed 60 days from the date of the expiration of the initial 30 days. By that,

   Defendant requests that there be an additional 60-day period of excludable time, for

   a total of 300 days, for the purposes of determining compliance with the speedy

   indictment provision of 18 U.S.C. § 3161 (b). It is further requested that an Order

   be entered providing that this time period shall be excluded from speedy indictment

   time computation pursuant to 18 U.S.C. § 3161 (h)(7)(A).

                                              Respectfully submitted,

                                              FEDERAL PUBLIC DEFENDER
                                              111 Lomas, NW, Suite 501
                                              Albuquerque, New Mexico 87102
                                              (505) 346-2489


                                                    /s [Electronically filed]
                                              MELISSA A. MORRIS
                                              Assistant Federal Public Defender
                                              melissa_morris@fd.org




                                          2
